Bleckley, Chief Justice,
concurring.
What is now ruled in this case does not involve the position that a partner may steal from the partnership. That question is not involved, we think; because whether this be a plea of justification, strictly, or whether it be literally supported or not, the fact, if true, that Fox fraudulently misappropriated the partnership assets would go to illustrate what Henderson meant when he said he was a thief, and if it would not justify, it might at least palliate. To take partnership effects with a corrupt intent, although it may not be larceny, is to act as a thief. If a thief is one who has committed a larceny, and no other, proving this matter would not support the plea fully; but it is relevant testimony in the case; and the judge’s error in excluding it on the theory of estoppel is what we reverse, —excluding it in effect; for while he admitted the evidence, he charged that the former adjudication might deprive the party of its benefit.